Citation Nr: 0919810	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for pilonidal cyst, claimed as scar leakage. 

2.  Entitlement to an initial increased disability evaluation 
for sinus opening, gluteal folds, claimed as scar, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
malaria.  

4.  Entitlement to service connection for back disability, to 
include as secondary to a service-connected pilonidal cyst.  

5.  Entitlement to service connection for disability claimed 
as arthritis and muscle disease, excluding consideration of 
low back disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1941 to 
June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the case was 
adjudicated by the Tiger Team.  

During the pendency of the appeal, a February 2006 rating 
decision denied the Veteran service connection for skin 
cancer.  The Veteran submitted a timely Notice of 
Disagreement in May 2006 and the RO issued a Statement of the 
Case in August 2006.  However, the Veteran did not perfect 
the appeal by filing a VA Form 9.  As such, the issue of 
entitlement to service connection for skin cancer is not 
before the Board at this time.  See 38 U.S.C.A. § 7105.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of 1) entitlement to an initial compensable 
disability evaluation for pilonidal cyst, 2) entitlement to 
an initial increased disability evaluation for sinus opening, 
gluteal folds, 3) entitlement to service connection for back 
disability, to include as secondary to service-connected 
pilonidal cyst, and 4) whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
kidney disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if further action is required on his part.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The Veteran's service-connected malaria is not active and 
manifests no residuals.

3.  Excluding consideration of the Veteran's low back 
disability, there is no evidence of a disability manifested 
by current arthritis or muscle disease that has been causally 
or etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A.       §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.88, 4.88b, Diagnostic Code 6304 (2008).

2.  Excluding consideration of the Veteran's back disability, 
arthritis or muscle disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  

In the present appeal, the Veteran was provided with VCAA 
notice in August 2004 and April 2005 with respect to the 
claims decided herein.  Taken together, the August 2004 and 
April 2005 letters informed the Veteran of what the evidence 
must show to establish entitlement to service connection for 
arthritis/muscle disease and generally what the evidence must 
show to establish an increased rating for malaria or 
residuals thereof.  The RO also explained what information 
and evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence 
substantially complied with the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating.  However, this is deemed harmless error.  The 
Veteran's claims are being denied and, consequently, no 
disability rating or effective date will be assigned.  
Furthermore, the Board notes that the Veteran has actively 
participated in the processing of his claim and the evidence 
submitted in support of his claim has indicated familiarity 
with the requirements for the benefit sought on appeal.  
Therefore, the Veteran is not prejudiced lack of such notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Although the April 2005 VCAA notice letter was provided after 
issuance of the March 2005 RO rating decision on appeal, the 
notification letters were followed by a readjudication of the 
Veteran's claim in the March 2006 Statement of the Case and, 
therefore, any error in the timing of the notice is harmless.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of compliant VCAA notification followed by 
readjudication of the claim, such as signified in a statement 
of the case or SSOC, is sufficient to cure a possible timing 
defect).

Regarding the Veteran's claim for a compensable disability 
evaluation for malaria,  section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In the August 2004 and April 2005 VCAA letters, the Veteran 
was informed that to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
must show that the disability has gotten worse.  The Veteran 
was asked to submit any medical evidence, lay statements, and 
employer records to substantiate his claim.  However, the 
letters did not make specific reference to the relevant 
diagnostic codes and other applicable information.

When there is a notification error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair" to the Veteran.  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  If there is any 
notice deficiency in this case, the error may be rendered 
non-prejudicial based on factors such as the letters sent to 
him during the pendency of this appeal, actual knowledge of 
the evidence necessary to substantiate the claim, and whether 
a reasonable person would understand the requirements for 
substantiation the claims under the circumstances presented 
by the case.  See, e.g., Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  To the extent the Veteran was not afforded notice in 
the VCAA letters of the diagnostic criteria pertaining to his 
claim and how to achieve a 100 percent rating, such 
information was conveyed in a statement of the case issued in 
March 2006, rendering the lack of any such notice by VCAA 
letters harmless, non-prejudicial error.  Based on his 
involvement in adjudication and development of his claim, the 
Board finds that a reasonable person under the circumstances 
would understand what was required to substantiate the claim, 
that adjudication of the claim has been essentially fair, and 
that the Veteran has had a meaningful opportunity to 
participate in adjudication of his claim.

In sum, the Veteran has been provided VCAA notice in 
substantial compliance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
the pertinent provisions of law.  To the extent the notice is 
not fully compliant, the lack of any such notice is no more 
than non-prejudicial in light of post-decisional 
correspondence including the statement of the case.  As such, 
the Board concludes that no useful purpose would be served by 
delaying appellate review for issuance of additional VCAA 
notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, all 
relevant medical records including private and VA medical 
records are associated with the claims folder.  Lastly, the 
Veteran was afforded a VA examination with respect to his 
claim for a compensable disability evaluation for malaria in 
February 2005.  

The Board notes that the Veteran was not provided a VA 
examination with respect to his claim for service connection 
for arthritis or muscle disease.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  With respect to the Veteran's claim for service 
connection for entitlement to service connection for 
arthritis or muscle disease, the Board also finds that an 
examination is not necessary.  There is no evidence of 
arthritis or muscle disease during active service and, 
excluding consideration of the Veteran's current back 
disability (the claim for which is remanded below), there is 
no evidence of a current disability.  The Board notes that 
the private treatment records contain notations of 
degenerative changes of the spine; however, this is related 
to the Veteran's separate claim on appeal for entitlement to 
service connection for back disability.  In light of the 
foregoing, it is not necessary to obtain VA medical 
examination or opinion in order to decide the claim for 
service connection for disability manifested by arthritis and 
muscle disease.  See Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a Veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service"); Duenas v. Principi, 
18 Vet. App. 512, 517 (2004); 38 C.F.R. § 3.159(c)(4)(i). 

With respect to the claims decided herein, both the duty to 
assist the Veteran and the duty to notify the Veteran have 
been met.  Accordingly, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims, and the Veteran has not 
indicated that he has any additional evidence or information 
to provide in support of his claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Compensable Disability Evaluation for Malaria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.   38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107.

The Veteran seeks a compensable rating for his service-
connected malaria.  The Veteran's malaria is rated as 
noncompensable (0 percent) under Diagnostic Code 6304.  This 
Diagnostic Code provides for a 100 percent rating for malaria 
as an active disease process.  The Note provides that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the Veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  For malaria which is no 
longer active, the Veteran is to be rated based on any 
residuals such as liver or spleen damage.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, as in the case of 
DC 6304, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.             
38 C.F.R. § 4.31 (2008).

After a careful review of the evidence of record, the Board 
finds that a compensable disability evaluation for malaria 
has not been established.  The medical evidence of record 
does not indicate that the Veteran has active malaria or any 
ascertainable residuals of malaria such as liver or spleen 
damage.  All of the medical evidence associated with the 
claims file during the pendency of this appeal has failed to 
reveal any symptoms or residuals of malaria.  The Veteran was 
afforded a VA examination in February 2005.  The Veteran 
reported that he had no concerns with his malaria as it did 
not bother him and that he was status post 40 years from the 
malaria.  A serum parasite evaluation was conducted and 
revealed normal results with no malarial or babesia parasites 
seen.  The examiner provided a diagnosis of a prior history 
of malaria infection; no disease present.  In the absence of 
any active malaria or ascertainable residuals such as liver 
or spleen damage, the Veteran does not warrant a compensable 
disability evaluation under Diagnostic Code 6304.

Based on the above, the Board finds that an increased rating 
is not warranted at any time during the pertinent appeal 
period.  Thus, a "staged rating" for the Veteran's service-
connected malaria is also not warranted.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board acknowledges the Veteran's statements regarding 
this matter, but the Veteran is not competent to provide a 
medical diagnosis.  As a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

Lastly, there is no evidence to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability of the Veteran's service-connected malaria.  As 
noted above, there is no malaria present and know residuals 
of malaria have been shown by competent medical evidence.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008), see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

In conclusion, the preponderance of the evidence is against a 
compensable disability evaluation for the Veteran's service-
connected malaria, as no current impairment has been 
demonstrated.  Thus, the benefit-of-the-doubt doctrine is not 
for application and the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Disability Manifested by Arthritis and 
Muscle Disease

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has disability manifested by 
arthritis and muscle disease that began during his period of 
active military service.  See Veteran's statement in support 
of claim dated in May 2004.  He contends that this arthritis 
and muscle disease is attributable to having taken Quinine 
for malaria during service.

The Board considers the Veteran's claim that he has 
disability of the back as a result of his service-connected 
pilonidal cyst as a separate claim based on a distinct and 
properly diagnosed disease or injury.  See Boggs v. Peake, 
520 F.3d 1330 (2008).  That claim is addressed in the remand 
portion of this decision and is not adjudicated herein.
 
The Board observes that the service treatment records are 
completely negative for any complaints, notations, or 
documentation regarding any arthritis or muscle disease.  The 
June 1947 separation examination report is silent regarding 
any arthritis or muscle disease.     

Further, aside from the Veterans' current low back 
disability, the Board observes that there is no current 
disability of arthritis or muscle disease.  The post-service 
medical evidence of record consisting of private treatment 
records and VA medical records do not contain any notations, 
documentation, or diagnosis of such arthritis or muscle 
disease.  Again, as noted previously, the Board recognizes 
that the private treatment records show that the Veteran has 
degenerative changes in his back; however, this is related to 
the Veteran's separate claim on appeal regarding service 
connection for a back disability, remanded herein.  Although 
the private treatment records show that the Veteran 
complained of a muscle spasm in his anterior thigh on one 
occasion, there was no accompanying diagnosis or notation of 
arthritis or muscle disease.  The Court has held that a 
symptom alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  

The Board notes that the existence of a current disability is 
required to substantiate a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998; Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no 
objective evidence of any currently existing disabilities 
with respect to arthritis or muscle disease, excluding 
consideration of low back disability, the Board finds that 
service connection is not warranted.  See Brammer, supra.  
Additionally, there is no competent medical evidence relating 
any existing arthritis or muscle disease to active service.  
Without such evidence, service connection cannot be 
established.  Indeed, the only evidence of record that 
relates any arthritis or muscle disease to active service is 
the Veteran's statements.  While the Board does not doubt the 
sincerity of the Veteran, as a lay person without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as a medical diagnosis or etiology of a disorder.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for disability 
manifested by arthritis and muscle disease.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.




ORDER

Entitlement to a compensable disability evaluation for 
malaria is denied.

Entitlement to service connection for disability manifested 
by arthritis and muscle disease is denied.  



REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.         
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In regard to the Veteran's claims of entitlement to an 
initial compensable evaluation for pilonidal cyst and 
entitlement to an initial increased evaluation for sinus 
opening, gluteal folds, the Board finds that an additional 
examination is warranted.  The record reflects that the 
Veteran was afforded a VA examination in February 2005.  
However, upon review of the report, the Board observes that 
the examination report does not address certain criteria 
pertinent to the applicable diagnostic codes.  The 
examination report addressed tenderness; however, the 
service-connected disabilities were not described in terms of 
percentages of the body, in dimensions, or any of the other 
specific criteria outlined in 38 C.F.R. § 4.118 and the 
pertinent Diagnostic Codes 7801-7806.  Specifically, the 
examiner did not discuss whether the service-connected 
disabilities were superficial, unstable, or whether any scar 
or other disability found resulted in any limitation of 
function of the affected part.  The Board notes that where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995).  As a result, the Board finds that it is 
necessary to remand for another VA examination that addresses 
the specific rating criteria pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7806 (2008), to include any functional 
impairment associated with the service-connected disability.

The Veteran has also claimed entitlement to service 
connection for a kidney disability.  The Board notes, 
however, that a claim of entitlement to service connection 
for kidney trouble was previously denied by a February 1950 
rating decision.  The Veteran was provided his procedural 
rights and did not appeal.  Therefore, the decision became 
final.  See 38 U.S.C.A. § 7105.  As such, the Veteran's claim 
for service connection for a kidney disability is subject to 
the requirements for the reopening of a previously denied 
claim, namely whether new and material evidence has been 
received with respect to the claim.  38 C.F.R. § 3.156 
(2008).  The RO has not addressed this question.  Although 
the RO may arguably have implicitly reopened the claim and 
denied entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

In that regard, Kent v. Nicholson, 20 Vet. App. 1 (2006), has 
a bearing on this case.  Kent held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In light of the above, 
the claim must be remanded for proper notice in accordance 
with Kent, supra. 

The private treatment records show that the Veteran has a 
current low back disability.  The records reveal numerous 
notations of low back pain including degenerative changes and 
spinal stenosis of L3-4.  Additionally, the March 2005 
private treatment record reveals a diagnosis of lumbar 
intervertebral disc displacement without myelopathy and 
lumbar radiculopathy.  In order to prevail on the merits of 
the issue of secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).
The Veteran contends that he has low back disability related 
to his service-connected pilonidal cyst.  As noted above, at 
his February 2005 VA examination, the examiner noted that the 
Veteran's scar or sinus opening related to his pilonidal cyst 
was tender; however, he did not discuss whether or the extent 
to which such disability was painful or resulted in 
limitation of function of the affected parts, which due to 
its anatomical location would plausibly include the Veteran's 
low back.  As such, the Board finds that the matter of 
entitlement to service connection for a back disability, to 
include as secondary to a service-connected pilonidal cysts, 
is inextricably intertwined with the matter of entitlement to 
an increased rating for a pilonidal cyst.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Accordingly, this claim is 
remanded for consideration in conjunction with development 
and readjudication of the claim for an increased rating for a 
pilonidal cyst.

Accordingly, the issues are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.            § 
3.159(b), in compliance with the holding 
of the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), that includes an 
explanation as to the evidence and 
information that is necessary to reopen 
the claim of entitlement to service 
connection for a kidney disability.  The 
notice must also describe the bases for 
the denial in the prior February 1950 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient in 
that previous denial.

2.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
his service-connected pilonidal cyst and 
sinus opening, gluteal folds.  The entire 
claims folder must be made available to 
the examiner prior to the examination.  
All findings pertaining to the 
disabilities must be reported in detail.  
The presence or absence of the 8 
characteristics of disfigurement should be 
reported and, if present, described.  

Whether any scar or other disability at or 
related to the site of the pilonidal cyst 
is superficial, painful, and/or unstable 
should be noted.  

Further, to the extent any such disability 
is found, the examiner should discuss any 
functional limitation of an affected part.  
The examiner should also indicate whether 
upon physical examination there are any 
signs or symptoms of past or present 
leakage of the scar. 

The examiner must discuss whether the 
service-connected disability related to a 
pilonidal cyst, sinus opening at the 
gluteal folds, or any related scar, is 
manifested by any functional limitation of 
the back or any other affected part. 

Further, the examiner should indicate 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any current low back 
disability present is caused or aggravated 
(chronic worsening of underlying condition 
as opposed to temporary flare-up of 
symptoms) by the Veteran's service-
connected pilonidal cyst, sinus opening of 
the gluteal folds, or other manifestation 
of service-connected disability.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Thereafter, the RO should readjudicate 
the claims.  If any of the benefits sought 
on appeal are denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


